(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
*980Por Cuanto, con fecha 2 de febrero de 1940 se dictó la sentencia de este caso, por la cual se declaró sin lugar la demanda, estable-ciéndose recurso de apelación el 8 de febrero siguiente;
Por cuanto, el mismo día 8 de febrero la demandante apelante solicitó y obtuvo una orden de la corte inferior para que por el ta-quígrafo se procediese a la preparación de la transcripción de evi-dencia;
Por Cuanto, desde que venció el término concedido originalmente para la preparación de dicho documento y basta la fecha no se ha radicado dicha transcripción, a pesar de habérsele concedido a la apelante diez y seis prórrogas a ese efecto;
Por Cuanto, desde que se radicó el escrito de apelación hasta la fecha han transcurrido más de un año y tres meses sin que se haya perfeccionado el recurso;
Por cuanto, con fecha 28 de mayo último el apelado radicó un escrito en este Tribunal solicitando la desestimación del recurso por los motivos antes expuestos;
Por cuanto, señalada la vista de dicha moción para el 23 del actual sólo compareció el abogado del apelado, habiéndose limitado la apelante a radicar un escrito de oposición alegando motivos que a nuestro juicio son frívolos;
Por tanto, vistos los autos de este caso y el artículo 59 del re-glamento de este tribunal, se desestima el recurso.